 

Case 4:20-cr-00741-CKJ-LCK Document1 Filed 02/05/20 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
° . . DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.
Vv.
Gustavo Camacho-Limon
YOB: 1976; Citizen of Mexico MAGISTRADES oy 0 9 / I J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about February 4, 2020, at or near Nogales, in the District of Arizona, Gustavo Camacho-Limon, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through San Ysidro, California on January 12, 2018, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Gustavo Camacho-Limon is a citizen of Mexico. On January 12, 2018, Gustavo Camacho-Limon was lawfully
denied admission, excluded, deported and removed from the United States through San Ysidro, California. On
February 4, 2020, agents found Gustavo Camacho-Limon in the United States at or near Nogales, Arizona, without
the proper immigration documents. Gustavo Camacho-Limon did not obtain the express consent of the Attorney
General or the Secretary of the Department of Homeland Security to re-apply for admission to the United States.

f

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

. oO |
DETENTION REQUESTED SIGNATURESECOYPLAJNANT (official title)
Being duly sworn, I declare that the foregoing is Me

 

 

true and correct to the best of my knowledge.
y 5 OFFICI4Y TIA,

LMG2/JJO
AUTHORIZED AUSA /s/Liza creat (yf) Border Patrol Agent
\ order ratro gen

Sworn to before me and subscribed in my presence.

 

 

DATE

Qeccguetine 17 Rekeau— February 5,2020
(/

SIGNATURE OF MAGISTRATE JUDGE”

 

 

» See Federal rules of Criminal Procedure Rules 3 and 54

 
